
	
		III
		110th CONGRESS
		1st Session
		S. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mr. Lugar (for himself
			 and Mr. Bayh) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Indianapolis Colts on
		  their victory in Super Bowl XLI.
	
	
		Whereas, on Sunday, February 4, 2007, the Indianapolis
			 Colts defeated the Chicago Bears by a score of 29–17 to win Super Bowl
			 XLI;
		Whereas Colts owner and chief executive officer Jim Irsay
			 and the Irsay family have worked to build the Colts organization not only into
			 a championship caliber team, but also a group dedicated to service in
			 communities across the State of Indiana;
		Whereas Tony Dungy is the first head coach of
			 African-American descent to lead a team to victory in the Super Bowl;
		Whereas Peyton Manning, having thrown for 247 yards and
			 made 1 touchdown, was named the game’s Most Valuable Player;
		Whereas the Colts' defense and special teams were able to
			 force 5 turnovers and to limit the Bears to 17 points;
		Whereas Colts president Bill Polian, widely considered the
			 architect of much of the Colts’ recent success, and the Colts
			 management have assembled a group of players and coaches that has worked
			 together to win 4 straight championships in the Southern Division of the
			 American Football Conference;
		Whereas the Colts’ regular season record of 12–4 marks the
			 team's fourth straight year with at least 12 wins, and makes the Colts only the
			 second team to achieve such consistent success in the history of the National
			 Football League;
		Whereas the Colts are committed to community leadership,
			 working to help those in Indiana communities who are disadvantaged and
			 underserved, through the generosity of the Irsay family and player groups such
			 as the Peyback Foundation and D.R.E.A.M. Alive, Inc.;
		Whereas tens of thousands of fans braved bitterly cold
			 temperatures to line the streets of Indianapolis, Indiana for a victory parade
			 and the rally that followed in the RCA Dome; and
		Whereas Hoosiers from across Indiana and the Nation have
			 rallied together to cheer the Colts not just for winning, but for winning the
			 right way, with dignity and professionalism: Now, therefore, be it
		
	
		That the Senate congratulates the
			 Indianapolis Colts on their victory in Super Bowl XLI.
		
